         Case 3:20-cv-01865-SB          Document 44        Filed 04/13/21      Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 BARRY L. PLOTKIN,                                                     Case No. 3:20-cv-01865-SB

                        Plaintiff,                                       OPINION AND ORDER

                v.

 “THE ASTORIAN”; EO MEDIA GROUP;
 KARI BORGEN; and STEPHEN
 FORRESTER,

                        Defendants.


BECKERMAN, U.S. Magistrate Judge.

       Plaintiff Barry L. Plotkin (“Plotkin”), a self-represented litigant, filed this case against

defendants The Astorian, EO Media Group, Kari Borgen, and Stephen Forrester (together,

“Defendants”). Plotkin asserted claims under 42 U.S.C. § 1983 (“Section 1983”) for violations of

his First and Fourteenth Amendment rights. (First Am. Compl. (“FAC”), ECF No. 20.) The

Court granted Defendants’ motion to dismiss, and dismissed Plotkin’s claims with prejudice.

(ECF No. 22.) As the prevailing parties, Defendants now seek attorney’s fees pursuant to 42

U.S.C. § 1988 (“Section 1988”). (ECF No. 38.) For the reasons explained below, the Court

denies Defendants’ motion for attorney’s fees.


PAGE 1 – OPINION AND ORDER
          Case 3:20-cv-01865-SB          Document 44       Filed 04/13/21      Page 2 of 5




                                         BACKGROUND

       Plotkin filed this action alleging Section 1983 claims for the infringement of his First and

Fourteenth Amendment rights after a privately owned newspaper, The Astorian, withdrew

Plotkin’s anonymous paid political advertisement from its publication. The Court granted

Defendants’ motion to dismiss for failure to state a claim, and dismissed Plotkin’s claims with

prejudice on the ground that a privately owned newspaper is not a state actor and thus is not

subject to First Amendment constraints. (ECF No. 37.)

                                           DISCUSSION

I.     LEGAL STANDARDS

       A district court has discretion to award attorney’s fees to a prevailing defendant in a civil

rights case “upon a finding that the plaintiff’s action was frivolous, unreasonable, or without

foundation, even though not brought in subjective bad faith.” Christiansburg Garment Co. v.

Equal Emp. Opportunity Comm’n, 434 U.S. 412, 421 (1978) (applying this standard to Title VII

cases); Hughes v. Rowe, 449 U.S. 5, 14 (1980) (applying the Christiansburg standard to Section

1983 cases). “Allegations that, upon careful examination, prove legally insufficient to require a

trial are not, for that reason alone, groundless or without foundation as required by

Christiansburg.” Hughes, 449 U.S. at 15-16 (simplified). “[The Christiansburg] standard is

applied more stringently, however, where a plaintiff is proceeding pro se.” Holdner v. Coba,

Case No. 3:15-cv-2039-AC, 2016 WL 662687, at *1 (D. Or. Nov. 11, 2016) (citation omitted).

“When evaluating the appropriateness of an award under Section 1988, the court must consider

the pro se plaintiff’s ‘ability to recognize the merits of his or her claims,’ with the understanding

a pro se plaintiff is less able to do so than a plaintiff represented by counsel.” Id. (quoting Miller

v. Los Angeles Cnty. Bd. of Educ., 827 F.2d 617, 620 (1987)). Further, “[t]he Ninth Circuit has

repeatedly instructed trial courts to consider a plaintiff’s ability to pay before awarding

PAGE 2 – OPINION AND ORDER
            Case 3:20-cv-01865-SB       Document 44       Filed 04/13/21      Page 3 of 5




attorney’s fees in favor of a defendant[.]” Patton v. Cnty. of Kings, 857 F.2d 1379, 1381 (9th Cir.

1988). While the court should not refuse to award fees based solely on a plaintiff’s inability to

pay, the “award should not subject the plaintiff to financial ruin.” Id. (quoting Miller, 827 F.2d at

621).

II.     ANALYSIS

        A.      Merits of Plotkin’s Claim

        The district court has discretion to award attorney’s fees to a prevailing defendant if the

“plaintiff’s action was frivolous, unreasonable, or without foundation, even though not brought

in subjective bad faith.” Christiansburg, 434 U.S. at 421. Defendants argue that Plotkin’s case

was frivolous and without foundation and Plotkin should have known that the court would

dismiss his claim because (1) Defendants’ counsel explained the law in a letter to Plotkin, and

(2) Plotkin conducted his own legal research. 1 (Defs.’ Mot. at 4.) The Court finds that Plotkin’s

claim was not so frivolous or without foundation to justify a fee award here.

        Defendants cite cases in which courts have awarded attorney’s fees to prevailing

defendants despite the plaintiff’s self-represented status. (Defs.’ Mot. at 3.) However, in those

cases, the defendants were able to demonstrate that the plaintiff was on actual notice that their

claims were frivolous. See Holdner, 2016 WL 6662687, at *5 (awarding attorney’s fees to the

defendants where the self-represented plaintiff’s claims were precluded by two previously filed

lawsuits, and recognizing that “repeated attempts by a pro se plaintiff to bring a claim previously

found to be frivolous militates in favor of awarding attorney’s fees to a prevailing defendant”

(quoting Miller, 827 F.2d at 620)); Bellospirito v. Byrne, No. SA CV 08-729-JVS(E), 2009 WL



        1
         Plotkin argues that a fee award is not appropriate because he filed this case in good faith
(Pl.’s Resp. at 2), but that is not the relevant standard. See Christiansburg, 434 U.S. at 421.

PAGE 3 – OPINION AND ORDER
           Case 3:20-cv-01865-SB        Document 44       Filed 04/13/21     Page 4 of 5




10741538, at *4 (C.D. Cal. Apr. 3, 2009) (holding that a self-represented litigant’s claims that

the Internal Revenue Code is not properly enacted law and several other facially baseless

arguments were sufficiently frivolous to award attorney’s fees after defense counsel had

informed plaintiff of the baseless nature of his claims and shared controlling case law); see also

Miller, 827 F.2d at 620 (holding that the district court erred in awarding attorney’s fees because

although the self-represented litigant should have known his case lacked merit because the

claims “had been investigated and rejected by the California Labor Commission, the Equal

Employment Opportunity Commission, and the California Department of Fair Employment and

Housing[,]” the district court did “not indicate that Miller’s pro se status was taken into account”

and thus “[t]he decision to award attorney’s fees was therefore based on legal error”). 2

       While Plotkin’s claim ultimately did not survive Defendants’ motion to dismiss, his claim

was not sufficiently frivolous, unreasonable, or without foundation to justify a fee award here.

Unlike the plaintiffs in Miller and Holdner, Plotkin had not previously filed his claim before

another court or administrative body, and therefore he was not on notice from any official source

that his claim lacked merit. Although Defendants’ counsel informed Plotkin of the basis on

which his claim was ultimately dismissed, it was not unreasonable for Plotkin to question

counsel’s motives in urging him to dismiss the case. In addition, unlike the clearly frivolous

claims at issue in Bellospirito, here the controlling Supreme Court case, Manhattan Cmty. Access

Corp. v. Halleck, 139 S. Ct. 1921 (2019), did not specifically address whether a privately owned

newspaper is a state actor nor whether a newspaper is a public forum. In fact, the Halleck



       2
         Defendants also rely on Beals v. Allen, 981 F.2d 1257 (9th Cir. 1992) (unpublished
table decision), but “[u]npublished dispositions and orders of [the Ninth Circuit] issued before
January 1, 2007 may not be cited to the courts of this circuit,” except under circumstances not
present here. 9th Cir. R. 36-3(c).

PAGE 4 – OPINION AND ORDER
           Case 3:20-cv-01865-SB        Document 44        Filed 04/13/21     Page 5 of 5




opinion expressly cautioned that its holding was narrow. See Halleck, 139 S. Ct. at 1934 (“[O]ur

point here should not be read too broadly. . . . [A] local government may decide to itself operate

the public access channels on a local cable system . . . or could take appropriate steps to obtain a

property interest in the public access channels. . . . [T]he First Amendment might then constrain

the local government’s operation of the public access channels.”). Given Plotkin’s self-

represented status, age, health issues, and lack of access to a law library, it is not unreasonable

nor surprising that he did not fully understand the nuances of constitutional law.

       For these reasons, Plotkin’s claim was not so “frivolous, unreasonable, or without

foundation” to support an award of attorney’s fees to the prevailing defendants. Christiansburg,

434 U.S. at 421.

       B.      Plotkin’s Ability to Pay

       The district court should also “consider a plaintiff’s ability to pay before awarding

attorney’s fees in favor of a defendant[.]” Patton, 857 F.2d at 1381. Plotkin alleges he “would

not have risked his only asset – his house – on a frivolous effort without believing in good faith

in the merit of his position or the foundation upon which it rested[.]” (Pl.’s Resp. ¶ 23.) The

Court finds that Plotkin’s ability to pay also weighs in favor of denying Defendants’ fee motion.

See Patton, 857 F.2d at 1381 (“[An attorney’s fee] award should not subject the plaintiff to

financial ruin.” (quoting Miller, 827 F.2d at 621)).

                                          CONCLUSION

       For the reasons stated, the Court DENIES Defendants’ motion for attorney’s fees (ECF

No. 38).

       DATED this 13th day of April, 2021.


                                                       HON. STACIE F. BECKERMAN
                                                       United States Magistrate Judge

PAGE 5 – OPINION AND ORDER
